Citation Nr: 0011680	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  99-04 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 30 percent disabling.  

3.  Entitlement to a total disability rating for compensation 
purposes, based on individual unemployability due to service-
connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean

INTRODUCTION

The appellant had active air service from February 1971 to 
February 1974, and again from April 1974 to June 1975.  This 
matter comes to the Board of Veterans' Appeals (Board) from 
rating determinations by the Fort Harrison Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


REMAND

By letter received in April 2000, the appellant requested 
that he be scheduled for a video conference hearing to be 
held between himself and his representative at the RO in Fort 
Harrison and a Member of the Board at Washington, D.C.  
Information available to the Board indicates that the 
telephone/television technology for conducting such hearings 
will be hooked up and in place at the RO later this year.  

Accordingly, this appeal is remanded for the following 
further action:  

The RO should schedule the appellant for 
a video conference hearing with a Member 
of the Board as soon as possible, 
providing the appellant with a 30-day 
written notice of the time and place to 
report for the video conference hearing.  

Whether or not the video conference hearing is held, the case 
should be returned to the Board for further appellate 
consideration in accordance with proper appellate procedures.  
The appellant has the right to submit additional 
evidence/argument on the matters remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



